DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 17/296,686 originally filed on May 25, 2021. Claims 1-14 were originally presented for examination.
In the Preliminary Amendment filed May 25, 2021, claims 1-14 were canceled, and claims 15-28 were introduced as new. Claims 15-28 are now pending.

Information Disclosure Statement
The Information Disclosure Statements filed on May 25, 2021 and July 13, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on May 25, 2021. This application is a 371 of PCT/EP2019/080779, filed November 11, 2019. This application claims foreign priority of DE 10/2018129778.5, filed November 26, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-28 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 recites the limitation “if necessary”. The claim limitation fails to point out the conditions required for the limitations to be “necessary,” and is therefore deemed indefinite. Therefore claim 15 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 16-28 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 15.
Claim 22 recites the limitation “the cartridge base.” The limitation is not previously introduced in claims 15, 21, or 22. As such, the limitation lacks antecedent basis. Therefore, claim 22 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 24 recites the limitation “for firing practice ammunition.” The limitation is originally introduced in claim 15. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “for firing the practice ammunition”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 15. Therefore, claims 24 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 25-28 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 24.
Claim 27 recites the limitation “the target area.” The limitation is not previously introduced in claims 15, 24, or 27. As such, the limitation lacks antecedent basis. Therefore, claim 27 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 28 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 27.
Claim 27 recites the limitation “the target.” The limitation is not previously introduced in claims 15, 24, or 27. As such, the limitation lacks antecedent basis. Therefore, claim 27 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 28 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 27.
Claim 28 recites the limitation “the explosive representation.” The limitation “an explosive charge representation,” is originally introduced in claim 27. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the explosive charge representation”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 27. Therefore, claim 28 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 depends upon canceled claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. For purposes of compact prosecution, the Examiner will assume that claim 16 depends upon independent claim 15 in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 18, and 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazecki (US 6,193,517).
Regarding claim 15, Lazecki discloses a practice ammunition, comprising at least one practice projectile with a projectile head and a drive, characterized by a programmability, the projectile head having at least one electronic system and a signal transmitter, and, if necessary, an explosive charge being able to be introduced into the projectile head (Lazecki Abstract, “simulator for front-loaded barrel weapons… the ammunition and the simulator preferably comprise sensors and controls which collect the data from the sensors and perform a first evaluation”; also Lazecki Fig. 4, showing the projectile; also Lazecki col. 6 lines 27-45, “reprogramming the grenades e.g. as explosive or illuminating ammunition could be provided. In this manner, only one kind of programmable ammunition would be sufficient for the simulation of a large number of real ammunition types. The programming, and maybe even the connection of a fresh energy source,” the grenades are the projectiles; also Lazecki col. 3 lines 22-40, “A grenade 8… Its lower end carries an optical transmitter 17 which allows the transmission of data from the firing control within grenade 8 in the form of light signals 18,” signal transmitter).
Regarding claim 16, Lazecki discloses that the electronic system is designed as an electronic fuze replacement system (Lazecki col. 6 lines 27-45, “reactivation resp. recharging of the grenades, e.g., as suggested, in the transport container, a possibility of reprogramming the grenades e.g. as explosive or illuminating ammunition could be provided. In this manner, only one kind of programmable ammunition would be sufficient for the simulation of a large number of real ammunition types. The programming, and maybe even the connection of a fresh energy source”).
Regarding claim 18, Lazecki discloses that a light signal, an infrared signal, a radio signal, or another suitable electronic or optical signal, even a color signal, can be output and transmitted via a signal transmitter (Lazecki col. 3 lines 13-40, “A grenade 8 is in the process of sliding down within launcher tube 3. Its lower end carries an optical transmitter 17 which allows the transmission of data from the firing control within grenade 8 in the form of light signals 18”).
Regarding claim 20, Lazecki discloses that the electronic fuze replacement system has all the functions of an electronic system of a selectable or selected fuze variant of another combat cartridge (Lazecki col. 6 lines 27-45, “reactivation resp. recharging of the grenades, e.g., as suggested, in the transport container, a possibility of reprogramming the grenades e.g. as explosive or illuminating ammunition could be provided. In this manner, only one kind of programmable ammunition would be sufficient for the simulation of a large number of real ammunition types. The programming, and maybe even the connection of a fresh energy source, could also be effected by the exchange of the envelope”).
Regarding claim 21, Lazecki discloses that the drive has at least one interface (see Lazecki Fig. 3 and col. 3 lines 13-40, “light signals 18 are detected by optical receiver 19 and supplied to launcher control 12 for evaluation. Since transmitter 17 transmits a light cone of a suitably selected opening angle, the intensity of the light signal detected by receiver 19 increases as grenade 8 is approaching”).
Regarding claim 22, Lazecki discloses that the interface is integrated on the cartridge base (see Lazecki Fig. 3 and col. 3 lines 13-40, “light signals 18 are detected by optical receiver 19 and supplied to launcher control 12 for evaluation. Since transmitter 17 transmits a light cone of a suitably selected opening angle, the intensity of the light signal detected by receiver 19 increases as grenade 8 is approaching”).
Regarding claim 23, Lazecki discloses that there is data transmission in the drive to the electronic fuze replacement system in the projectile head (Lazecki col. 6 lines 27-45, “reactivation resp. recharging of the grenades, e.g., as suggested, in the transport container, a possibility of reprogramming the grenades e.g. as explosive or illuminating ammunition could be provided. In this manner, only one kind of programmable ammunition would be sufficient for the simulation of a large number of real ammunition types. The programming, and maybe even the connection of a fresh energy source, could also be effected by the exchange of the envelope”).
Regarding claim 24, Lazecki discloses at least one weapon barrel for firing practice ammunition according to claim 15 (Lazecki Figs. 1 and 3, and Abstract, “simulator for front-loaded barrel weapons”).
Regarding claim 25, Lazecki discloses that at least one receiver for receiving the signal from the signal transmitter of the practice projectile (see Lazecki Fig. 3 and col. 3 lines 13-40, “light signals 18 are detected by optical receiver 19 and supplied to launcher control 12 for evaluation. Since transmitter 17 transmits a light cone of a suitably selected opening angle, the intensity of the light signal detected by receiver 19 increases as grenade 8 is approaching”).
Regarding claim 26, Lazecki discloses that the at least one receiver is stationary or movable (see Lazecki Fig. 3 and col. 3 lines 13-40, “light signals 18 are detected by optical receiver 19 and supplied to launcher control 12 for evaluation. Since transmitter 17 transmits a light cone of a suitably selected opening angle, the intensity of the light signal detected by receiver 19 increases as grenade 8 is approaching”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lazecki and Dix (US 5,585,595).
Regarding claim 17, Lazecki does not explicitly teach that the explosive charge is a pyrotechnic.
Lazecki does disclose that the projectile grenades may be reprogrammed as explosive or illuminating ammunition (Lazecki col. 6 lines 27-45, “reprogramming the grenades e.g. as explosive or illuminating ammunition could be provided”). However, Lazecki does not explicitly mention the use of pyrotechnics in the projectile.
Dix discloses the explosive charge is a pyrotechnic (Dix col. 1 lines 10-15, “indicator ammunition, is used for military maneuvers. With this indicator ammunition, shots of a cannon of, for example, a tank are simulated by pyrotechnic means”).
Dix is analogous to Lazecki, as both are drawn to the art of projectile firing simulation. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lazecki, to include the explosive charge is a pyrotechnic, as taught by Dix, in order to simulate weapons hit indication in which misfire is reliably avoided (Dix col. 1 lines 39-41). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 19, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lazecki and Roemerman et al. (hereinafter “Roemerman,” US 2014/0102328).
Regarding claim 19, Lazecki does not explicitly teach that the practice projectile can be provided with radial openings.
However, Roemerman discloses the practice projectile can be provided with radial openings (see Roemerman Fig. 4 and [0034], “Orifice seals 460 close each orifice 450 prior to the signal cartridge 510 firing, and are blown out by expanding gas of the signal cartridge 510 upon firing. As illustrated, one of the orifice seals 460 is open and the other is closed.”).
Roemerman is analogous to Lazecki, as both are drawn to the art of practice weapons. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lazecki, to include the practice projectile can be provided with radial openings, as taught by Roemerman, in order to allow expanding gas to escape upon firing (Roemerman [0034]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 27, Lazecki does not explicitly teach that an explosive charge representation can be represented in the target area and/or in the target.
However, Roemerman discloses an explosive charge representation can be represented in the target area and/or in the target (Roemerman [0032], “The weapon is a practice bomb including marker cartridges to provide a visual signal indicating the location of impact. These cartridges are often called signal cartridges 310. The signal cartridges 310 provide a flash, smoke (or smoke like signal) and/or a dye effect, providing a mechanism for locating the impact of a practice bomb in daylight, in darkness and in water.”).
Roemerman is analogous to Lazecki, as both are drawn to the art of practice weapons. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lazecki, to include an explosive charge representation can be represented in the target area and/or in the target, as taught by Roemerman, so that the location of the impact can be seen in daylight, in darkness and in water (Roemerman [0032]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 28, Lazecki does not explicitly teach that the explosive representation can be represented depending on the operation of the weapon system.
However, Roemerman discloses the explosive representation can be represented depending on the operation of the weapon system (Roemerman [0032], “The weapon is a practice bomb including marker cartridges to provide a visual signal indicating the location of impact. These cartridges are often called signal cartridges 310. The signal cartridges 310 provide a flash, smoke (or smoke like signal) and/or a dye effect, providing a mechanism for locating the impact of a practice bomb in daylight, in darkness and in water.”).
Roemerman is analogous to Lazecki, as both are drawn to the art of practice weapons. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lazecki, to include the explosive representation can be represented depending on the operation of the weapon system, as taught by Roemerman, so that the location of the impact can be seen in daylight, in darkness and in water (Roemerman [0032]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chester-Parsons (US 2014/0076131) Self-propelled flying apparatus adapted to emulate a hostile firing action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715        

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715